        Case 18-04074   Doc 24   Filed 12/10/18   Entered 12/10/18 23:38:00   Desc Main Document   Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

PAYSON PETROLEUM 3 WELL, L.P.                              §                                 CASE NO. 17-40179
     Debtor.                                               §
                                                           §                                          CHAPTER 7

JASON R. SEARCY, CHAPTER 11                                §
     TRUSTEE FOR PAYSON,                                   §
     PETROLEUM, INC.,                                      §
     Plaintiff,                                            §
                                                           §                      ADVERSARY NO. 18-04074
vs.                                                        §
                                                           §
ACME ENERGY COMPANY, LLC et al.,                           §
    Defendants.                                            §



                                  GREGORY REVOCABLE TRUST’S
                                 JOINDER OF MOTIONS TO DISMISS

TO THE HONORABLE BRENDA T. RHOADES,
UNITED STATES BANKRUPTCY JUDGE:


       COMES NOW Defendant, Dr. Noral Gregory, Trustee of the Noral Gregory and Juanita
Gregory Revocable Trust (the “Trust”), by and through their Attorney, John Akard Jr., and files this
Joinder of the Motions to Dismiss filed by the Munsch Hardt Defendants and the Whitaker Chalk
Defendants (“Joinder”), respectfully showing unto this Court as follows:

                                              I. BACKGROUND

       1.       Dr. Noral Gregory is a nonagenarian, Korean War Veteran. He has a Ph.D. that he
obtained on the GI Bill. He and his deceased wife, Juanita, never had children but were frugal and
generally careful investors. Before enlisting in the Air Force, he was a welder and worked in a bank.
Later in life, until he was 70, he worked for the Ft. Worth Independent School District. Suffice it
to say that Dr. & Mrs. Gregory were not sophisticated investors.



Chapter 11 Trustee for Payson Petroleum, Inc. vs. Acme Energy Co, LLC et al
Gregory Revocable Trust's Joinder of Motions to Dismiss
Page 1 of 4
         Case 18-04074   Doc 24   Filed 12/10/18   Entered 12/10/18 23:38:00   Desc Main Document   Page 2 of 4




         2.       Based exclusively on the advice of their then financial advisor, Joel Woods of EDI
Financial, Inc., through their trust, Dr. & Mrs. Gregory invested in Payson Petroleum 3 Well, LP.
EDI Financial’s Registration was Terminated by FINRA in 2017.

         3.       The Trustee bases his contention on a Subscription Agreement purportedly signed by
Dr. & Mrs. Gregory as Trustees of the Trust. On the Subscription Agreement, the line next to
General Partner is checked. Based on this check mark, the Trustee asserts that the Trust acquired
a general partnership interest and thus is general partner. Upon information and belief the Private
Placement Memorandum (PPM)1 related to the Subscription Agreement provides that upon
completion of the wells, the interest would automatically be converted to limited partnership
interest.2 Further upon information and belief, the wells were completed on September 11, 2015.
Thus, pursuant to the terms of the PPM, the Trust is no longer a general partner, but rather is a
limited partner and has been such since long before this Adversary was filed.

         4.       What is clear from the filings in this and the Payson Petroleum 3 Well case is that the
Trust never acted as a general partner and never had many of the powers commonly associated with
a general partner. For example, Payson Petroleum 3 Well’s Petition was filed by Jeff Cohen as the
Managing Member of 3 Well MGP, LLC. Case No. 17-40179, Doc. #1. Moreover, there was never
any intent for the Trust to act as a general partner and in fact did not have the ability to manage the
limited partnership in any fashion.

         5.       Of course, all of this arises because of the Griffins’ fraud and the only reason that the
Trust is a defendant in this case is because the Griffins are fraudsters.

         6.       Obviously, the Trust has lost its investment in Payson Petroleum 3. However, to add
insult to injury, the Trustee seeks to recover an $8.5M deficiency claim jointly and severely from the
Trust and others who simply had the misfortune of listening to investment advisors and thereby
being duped by the Griffins. If the Trustee is successful, the Trust assets will be obliterated.

        1
                   Through counsel, Dr. Gregory has requested a copy of the PPM from the Trustee (through
counsel) related to his investment in Payson Petroleum 3 W ell, but to date has not been provided with a copy of the
PPM.

        2
                It is believed that this arrangement was done to maximize the tax benefits of their investment in
Payson Petroleum 3 W ell.

Chapter 11 Trustee for Payson Petroleum, Inc. vs. Acme Energy Co, LLC et al
Gregory Revocable Trust's Joinder of Motions to Dismiss
Page 2 of 4
        Case 18-04074   Doc 24   Filed 12/10/18   Entered 12/10/18 23:38:00   Desc Main Document   Page 3 of 4




                            II. JOINDER OF MOTIONS TO DISMISS
       7.       There are two groups of defendants already before the court: a) the Munsch Hardt
Defendants that filed a Motion to Withdraw the Reference [Doc. 6] and a Motion to Dismiss [Doc.
7] and b) the Whitaker Chalk Defendants that filed a Motion to Dismiss [Doc. 10] . However, those
groups were largely put together by the individuals that recommended investing in the drilling
program, Jeff Cohen and Mr. Woods. Being a man of integrity and because he believes those
individuals may have conflicts of interest, Dr. Gregory was not interested in joining either of their
groups. As result, he retained his own counsel.

       8.       As noted above, Dr. Gregory is careful with his money. Thus, instead of plowing the
soil yet again, by this Joinder, the Trust joins the Motions to Dismiss of the Munsch Hardt
Defendants and the Whitaker Chalk Defendants [Doc. 6 & 10].

       9.       In particular, the Trust points this Court to the summary of the Griffins fraud in
paragraphs 1. - 4. in the Whitaker Chalk Defendants’ Motion to Dismiss and the Preliminary
Statement on fraud in the Munsch Hardt Defendants’ Reply in Support of Motion to Dismiss in
paragraphs 1. - 2.

       10.      The Trust and other defendants are only defendants in this case because the Griffins
are convicted fraudsters. The Trustee is an opportunist who is attempting to take advantage of the
fear of individual investors of having their life savings obliterated. Other individual investors likely
have similar stories, but Dr. Gregory, a careful, frugal, veteran, who spent his life serving others,
deserves better. This case should never have been brought but since it has been brought it should
now be dismissed.

                                                  III. PRAYER
       WHEREFORE, PREMISES CONSIDERED, the Trust joins in the Motions to Dismiss of
Munsch Hardt Defendants and the Whitaker Chalk Defendants and requests that this Adversary Case
be dismissed.




Chapter 11 Trustee for Payson Petroleum, Inc. vs. Acme Energy Co, LLC et al
Gregory Revocable Trust's Joinder of Motions to Dismiss
Page 3 of 4
        Case 18-04074   Doc 24   Filed 12/10/18    Entered 12/10/18 23:38:00   Desc Main Document   Page 4 of 4




                                             Respectfully submitted,

                                                  COPLEN & BANKS, P.C.

                                                  By: /s/ John Akard Jr.
                                                     JOHN AKARD, JR.
                                                     State Bar No. 00790212
                                                     11111 McCracken, Suite A
                                                     Cypress, TX 77429
                                                     Telephone: 832-237-8600
                                                     Facsimile: 832-202-2088
                                                     Email: johnakard@attorney-cpa.com
                                                  ATTORNEYS FOR DR. NORAL GREGORY,
                                                  TRUSTEE OF THE NORAL GREGORY AND
                                                  JUANITA GREGORY REVOCABLE TRUST


                                      CERTIFICATE OF SERVICE
       I hereby certify that the foregoing pleading has been served on the parties below by ECF
filing, fax, email or first class mail on December 10, 2018.

Davor Rukavina, Esq                                              Blake Hamm
drukavina@munsch.com                                             blakehamm@snowspencelaw.com
Julian P. Vasek, Esq.                                            Aaron Guerrero
jvasek@munsch.com 110                                            AaronGuerrero@snowspencelaw.com
Munsch, Hardt, Kopf & Harr P.C.                                  Bryan Prentice
500 N. Akard St., Ste. 3800                                      bryanprentice@snowspencelaw.com
Dallas, TX 75201                                                 Snow Spence Green, LLP
Attorneys for Various [Munsch Hardt]                             2929 Allen Parkway, Suite 2800
Defendants                                                       Houston, Texas 77019
                                                                 Attorneys for Jason R. Searcy, Trustee for
Office of the U.S. Trustee                                       Payson Petroleum. Inc.
Eastern District of Texas
Bank of America Building                                         Robert A. Simon
North College Avenue, Room 300                                   rsimon@whitakerchalk.com
Tyler, TX 75702                                                  Whitaker Chalk Swindle & Schwarz PLLC
                                                                 301 Commerce Street, Suite 3500
                                                                 Fort Worth, Texas 76102
                                                                 Attorneys for Various [Whitaker Chalk]
                                                                 Defendants

                                                                 /s/ John Akard Jr.
                                                                 JOHN AKARD JR.


Chapter 11 Trustee for Payson Petroleum, Inc. vs. Acme Energy Co, LLC et al
Gregory Revocable Trust's Joinder of Motions to Dismiss
Page 4 of 4
